Citation Nr: 0332027	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  02-12 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
head injury, to include headaches as well as nerve damage to 
the right side of the face and eye.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
back condition, to include numbness of the right leg.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 

INTRODUCTION

The veteran served on periods of active duty from May 1978 to 
March 1988, November 1989 to September 1990, and April to 
November 1991.  

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The present Board decision addresses the preliminary issues 
of whether new and material evidence had been submitted to 
reopen previously denied claims for service connection.    
The Board finds favorably on those issues.  The question of 
the merits of the claims for service connection for a head 
injury, to include headaches as well as nerve damage to the 
right side of the face and eye and service connection for a 
back condition, to include numbness of the right leg require 
additional development, as discussed below.


FINDINGS OF FACT

1.  An unappealed RO decision dated in December 1998, of 
which the veteran was notified of in February 1999, denied 
his claim of service connection for a head injury, to include 
headaches as well as nerve damage to the right side of the 
face and eye.

2.  Additional evidence submitted since the December 1998 
rating decision includes evidence which is neither cumulative 
nor redundant, which relates to an unestablished fact 
necessary to substantiate the claim, and which raises a 
reasonable possibility of substantiating the claim of service 
connection for a head injury, to include headaches as well as 
nerve damage to the right side of the face and eye.

3.  An unappealed RO decision dated in December 1998, of 
which the veteran was notified of in February 1999, did not 
reopen the claim for service connection for a back injury.


4.  Additional evidence submitted since the December 1998 
rating decision includes evidence which is neither cumulative 
nor redundant, which relates to an unestablished fact 
necessary to substantiate the claim, and which raises a 
reasonable possibility of substantiating the claim of service 
connection for a back condition, to include numbness of the 
right leg.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
RO's December 1998 rating decision to reopen the veteran's 
claim of service connection for a head injury, to include 
headaches as well as nerve damage to the right side of the 
face and eye.  38 U.S.C.A § 5108, 7104 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1100 (2003). 

2.  New and material evidence has been submitted since the 
RO's December 1998 rating decision to reopen the veteran's 
claim of service connection for a back condition, to include 
numbness of the right leg.  38 U.S.C.A § 5108, 7104 (West 
2002); 38 C.F.R. §§ 3.156, 20.1100 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior unappealed decisions of the RO are final.  See 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2003).  
A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  See 38 C.F.R. 
§ 3.156(a) (2003).

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  See Manio v. Derwinski, 1 Vet. App 145 (1991).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, when determining whether additional evidence 
is new and material, the VA must determine whether such 
evidence has been presented under 38 C.F.R. § 3.156(a) in 
order to have a finally denied claim reopened under 38 
U.S.C.A. § 5108 (West 2002).

The issue of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a).  The Secretary of VA 
(Secretary) amended 38 C.F.R. § 3.156(a), effective on August 
29, 2001, for the purpose redefining what constitutes new and 
material evidence in order to reopen a final decision.  See 
66 Fed. Reg. 45,628 (2001).  These changes are prospective 
and apply to claims filed on or after August 29, 2001.  The 
changes apply to the veteran's claim filed in September 2001.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a) (2003).  There is no requirement that 
the evidence be so significant that it changes the outcome of 
the prior decision.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  Finally, in determining whether evidence is new 
and material, the "credibility of the evidence is to be 
presumed."  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).      

As discussed below, the Board finds that evidence received 
since December 1998 is new and material and does serve to 
reopen the claims for entitlement to service connection for a 
head injury, to include headaches as well as nerve damage to 
the right side of the face and eye, and for service 
connection for a back condition, to include numbness of the 
right leg.  The Board is remanding the reopened claims to the 
RO and ordering additional development on these issues.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2002).

I.  Claim for Head Injury

In December 1998, the RO denied service connection for a head 
injury, to include headaches as well as nerve damage to the 
right side of the face and eye.  The veteran was notified of 
the RO's December 1998 rating decision as well as his 
procedural and appellate rights by a February 1999 letter.  

The veteran petitioned to reopen his claim for entitlement to 
service connection for a head injury, to include headaches as 
well as nerve damage to the right side of the face and eye in 
September 2001.  In a May 2002 rating decision, the RO found 
that the veteran had not submitted evidence that was new and 
material to reopen his claim for service connection.

Records submitted after the last final rating decision in 
December 1998 are new.  These records include statements from 
the veteran and private treatment records from Rajeev 
Kurhana, M.D., and Christy A. Montegut, M.D.   

After reviewing the record, the Board concludes that the 
additional evidence includes evidence that is new and 
material, specifically because private treatment records 
submitted by the veteran show current treatment for headaches 
and right- sided facial numbness as well as atypical facial 
pain.  The evidence discussed above is considered material 
because it raises a reasonable possibility of substantiating 
the veteran's claim for entitlement to service connection for 
a head injury, to include headaches as well as nerve damage 
to the right side of the face and eye.

II.  Claim for Back Condition

In May 1995, the RO denied service connection for a back 
injury.  The veteran was notified of the RO's May 1995 rating 
decision as well as his procedural and appellate rights by 
letter in the same month.  The veteran petitioned to reopen 
his claim for entitlement to service connection for a back 
condition in November 1998.  In a December 1998 rating 
decision, the RO found that the veteran had not submitted 
evidence, which was new and material to reopen his claim for 
service connection.

The veteran again petitioned to reopen his claim for 
entitlement to service connection for a back condition, to 
include numbness in the right leg in September 2001.  In a 
May 2002 rating decision, the RO found that the veteran had 
not submitted new and material evidence to reopen his claim 
for service connection.

Records submitted after the last final rating decision in 
December 1998 are considered new.  These records include 
statements from the veteran and private treatment records 
from Christy A. Montegut, M.D., and Rajeev Kurhana, M.D.    

After reviewing the record, the Board concludes that the 
additional evidence includes evidence that is new and 
material, specifically because private treatment records 
submitted by the veteran show current treatment for low back 
pain, lower extremity numbness, and lumbosacral strain.  The 
evidence discussed above is considered material because it 
raises a reasonable possibility of substantiating the 
veteran's claim for entitlement to service connection for a 
back condition, to include numbness of the right leg.


ORDER

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for a head 
injury, to include headaches as well as nerve damage to the 
right side of the face and eye.  To this extent, the appeal 
is allowed.

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for a back 
condition, to include numbness of the right leg.  To this 
extent, the appeal is allowed.


REMAND

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2002).

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)).  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development, the RO 
must take this opportunity to inform the appellant that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.   

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  The RO should schedule the veteran 
for a VA examination to show whether the 
veteran has any current residuals of head 
injury incurred in a June 1980 motor 
vehicle accident during active military 
service.  The claims folder should be 
made available to the examiner for 
review.  The examiner should provide a 
diagnosis or diagnoses of the veteran's 
current conditions involving his head, 
and, as to each diagnosed condition, 
provide an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
each condition (including complaints of 
headaches as well as nerve damage to the 
right side of the face and eye) is 
related to injury incurred during active 
military service. 

3.  The RO should schedule the veteran 
for a VA examination to show the nature 
of his current back disability and 
whether it is related to injury incurred 
in a June 1980 motor vehicle accident 
during active military service.  The 
claims folder should be made available to 
the examiner for review.  The examiner 
should provide a diagnosis or diagnoses 
of the veteran's claimed back disability 
as well as provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that each diagnosed back condition is 
related to injury incurred during his 
active military service.

4.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
the claims remain denied, the RO should 
issue a supplemental statement of the 
case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



